Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-8-2009

Murtijanto v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3120




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Murtijanto v. Atty Gen USA" (2009). 2009 Decisions. Paper 2064.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2064


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 07-3120


                      BANGSAWAN BAYUAJI MURTIJANTO,
                                          Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES




                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A96-203-999)
                 Immigration Judge: Honorable Charles M. Honeyman


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 5, 2009

               Before: AMBRO, FISHER and JORDAN, Circuit Judges

                           (Opinion filed: January 08, 2009 )




                                      OPINION


PER CURIAM

      Bangsawan Bayuaji Murtijanto petitions for review of an order of the Board of

Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) final order of
removal. For the reasons that follow, we will deny his petition.

       Murtijanto is a native and citizen of Indonesia and identifies himself as a member

of the Aceh ethnicity. He entered the United States as a non-immigrant visitor and

overstayed his visa. After he was placed in removal proceedings, he applied for asylum,

withholding of removal, and relief under the Convention Against Torture.

       The IJ denied all relief save Murtijanto’s request for voluntary departure, holding

that his asylum application was time-barred and that he could not satisfy the standard for

withholding of removal or CAT relief. The BIA agreed, affirming the IJ’s determination

that petitioner’s asylum claim was time-barred and that he was unable to satisfy the

changed circumstances or extraordinary circumstances exceptions. The BIA further

determined that petitioner’s credible testimony did not establish past persecution, a clear

probability of future persecution, or eligibility for protection under the CAT. Through

counsel, Murtijanto filed a petition for review. The Government opposes the petition.

       We have jurisdiction over this petition for review under 8 U.S.C. § 1252. We

review the BIA’s factual findings for “substantial evidence.” See Abdille v. Ashcroft,

242 F.3d 477, 483-84 (3d Cir. 2001). Under this standard, we will uphold these findings

unless the evidence not only supports a contrary conclusion, but compels it. See id.

       In the briefing on his petition for review, Murtijanto challenges only the

determination that he was not entitled to withholding of removal. To be entitled to

withholding of removal to a specific country, an applicant must prove that it is more



                                             2
likely than not that his “life or freedom would be threatened in that country because of

[his] race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1231(b)(3); Zubeda v. Ashcroft, 333 F.3d 463, 469 (3d Cir. 2003).

In the event that the applicant cannot demonstrate past persecution or a likelihood of

future individualized persecution, he may still be eligible for withholding of removal by

demonstrating “that in that country there is a pattern or practice of persecution of a group

of persons similarly situated to the applicant” on account of a protected ground. See

8 C.F.R. § 208.16(b)(2).

       We agree with the BIA that Murtijanto did not demonstrate past persecution or that

he would more likely than not suffer future persecution if returned to Indonesia. In

support of his application, Murtijanto testified that his father, who is also Aceh, owned a

café in Jakarta, where government authorities would on occasion come to look for and/or

question other members of the Aceh movement. In February 2001, Murtijanto and his

father were detained for four days and questioned about people in the Aceh movement.

Murtijanto further testified that after their release, five people, presumably from the Aceh

movement, came to their house and asked for money or donations. When they refused, he

and his family received threats, and accordingly, in August 2001, moved to the NTB

Island near Bali. At that time, Murtijanto was sent to live in the United States.

Murtijanto testified that his parents moved back to Jakarta in 2005 and opened another

restaurant, and that since then, they have not been threatened or encountered any other



                                               3
problems. The IJ found that, while his testimony was credible, the incidents related by

Murtijanto were not sufficiently severe and extreme to constitute past persecution, and

that there was no evidence in the record to suggest that Murtijanto might be singled out

for future persecution if he and his wife were to return to Indonesia.

       As we cannot conclude that the evidence compels a contrary conclusion, we will

deny the petition for review.




                                             4